Mika Tiraturyan

From: mika@kalashnikov-usa.com

Sent: Monday, November 16, 2015 7:31 PM

To: Eldad Oz

Subject: Fwd: CAA - Dan Alexander - Final payment

Attachments: image002.png; image003.png; image005.png; image007.png; image004.png;
image006.png

Eldad,

Where the remaining balance of DA for CAA should be paid from Israel or States?
Mika
Begin forwarded message:

From: office Dan Alexander <office@daitd.com>

Date: November 16, 2015 at 15:53:39 PST

To: "tcao@kalashnikov-usa.com" <tcao@kalashnikov-usa.com>

Ce: ny 772x <eldadozl@gmail.com>, Evrold Henry <evrold@commandarms.com>,

<mika@kalashnikov-usa.com>, Dan Alexander <dan@daitd.com>
Subject: Re: FW: CAA - Dan Alexander - Final payment
Hi Tam,

How are you?

Did you receive my email from Saturday?
If you have any questions, pleas don't hesitate to contact me.

Regards,
Ayuli

2015-11-15 12:01 GMT+02:00 office Dan Alexander <office@daitd.com>:
Hi Tam,

Thank you for your email.
We have been explaining this matter in several emails for the past month or so,

The amount we are requesting, is the remaining payment from the original branding
done for CAA.

according to your request, pleas see below the break down:

1- The original price quota for CAA = 303,850 including vat.

i
Mika Tiraturyan

From: office Dan Alexander <office@daitd.com>

Sent: Tuesday, November 24, 2015 10:47 AM

To: tcao@kalashnikov-usa.com

Ce: TY TTIN; mika@kalashnikov-usa.com; Dan Alexander; Evrold Henry
Subject: RE: FW: CAA - Dan Alexander - Final payment

Hi Tam,

Thank you for your email, how are you?

Could you please clarify what do you mean by “at later time"?
This payment is overdo and the work according to the agreement is in final stages.
Please update me on the additional payment dates.

Thank you for your assistance on this matter,
Regards,

Ayuli

From: tcao@kalashnikov-usa.com [mailto:tcao@kalashnikov-usa.com]

Sent: Monday, November 23, 2015 7:13 PM

To: office Dan Alexander <office@daitd.com>

Ce: ny 77x <eldadoz1@gmail.com>; mika@kalashnikov-usa.com; Dan Alexander <dan@daitd.com>; Evrold Henry
<evrold@commandarms.com>

Subject: RE: FW: CAA - Dan Alexander - Final payment

 

 

Hi Ayuli, 1/3 of the balance will be wired transferred by the end of today. Evrold will follow with the two remaining
payments at later time. Thank you for your patience.

x KALASHNIKOV

TAM CAO P 215.949 9944 ext. 116 914 Wiliam Legh Or
MARKETING MANAGER F 235.946 ) T O07
KALASHNIKOV USA E tcac@kalashnikovusa.con vow Kalashrikov-usa con

nos

From: office Dan Alexander [mailto:office@daitd.com]
Sent: Thursday, November 19, 2015 4:30 AM

To: Evrold Henry <evrold@commandarms.com>
Cc: tcao@kalashnikov-usa.com; TIy TT'7N<eldadoz1@gmail.com>; mika@kalashnikov-usa.com; Dan Alexander

<dan@daitd.com>
Subject: Re: FW: CAA - Dan Alexander - Final payment

   

 

Hi Evrold,

Thank you for your email.
Following to my conversation with Eldad yesterday, pleas see attached the invoice for the last payment for
CAA branding.

Pleas update us when will the payment be transferred,
Regards,

Ayuli

2015-11-17 15:47 GMT+02:00 Evrold Henry <evrold@commandarms.com>:
Ayuli,

| believe this is a CAA Israel charge.

Kind Regards,

CAA)

PORE, TERRE PR RTE

EVROLD HENRY, CPA P
CFO c
F
E

   

CAA USA

BOs

From: office Dan Alexander [mailto:office@daitd.com]
Sent: Monday, November 16, 2015 6:54 PM

To: tcao@kalashnikov-usa.com

Cc: NY TT2X; Evrold Henry; mika@kalashnikov-usa.com; Dan Alexander
Subject: Re: FW: CAA - Dan Alexander - Final payment

Hi Tam,

How are you?
Did you receive my email from Saturday?

If you have any questions, pleas don't hesitate to contact me.

Regards,

Ayuli

2015-11-15 12:01 GMT+02:00 office Dan Alexander <office@daitd.com>:

Hi Tam,

Thank you for your email.

We have been explaining this matter in several emails for the past month or so,

The amount we are requesting, is the remaining payment from the original branding done for
CAA.

according to your request, pleas see below the break down:

1- The original price quota for CAA = 303,850 including vat.

2- The remaining sum for payment is - 189,726 including vat.

3- in last May, Dan Alexander and CAA came to an agreement to forfeit an amount of 15,000$
(3.75) — 56,250 ISL.

Now that we are finalizing the work specified in the original contract, we are requesting to be
paid the remaining amount of the agreement - which is - 57,874 ISL including vat.

So actually you can look at this amount as the last payment for CAA branding process, and
since most of it was done a while ago, we would appreciate reciving the payment ASAP, in one
transfer.
Pleas don't hesitate to contact me for further information.

Best regards,

Ayuli

2015-11-13 18:58 GMT+02:00 tcao@kalashnikov-usa.com <tcao@kalashnikov-usa.com>:

Hi Ayuli, can you please give me a break down of the remaining balance below? We need to know what the mount is
for this way that the accounting department can accurately do their books and process the payments. Let me know.

.Thanks

Co according to the primary agreement — & The sum to be paid by CAA to Dan Alexander .1

303,850 vat included

The sum that was excepted — 189,726 vat included .2
The remaining sum to be paid — 114,124 vat included 3
Settlement sum — 15,000$ (3.75) — 56,250 vat included .4

Co — 57,874 vat included & Total sum to be paid to Dan Alexander .5

A KALASHNIKOV

    

TAM CAO P 218.949. 4: ol
MARKETING MANAGER F 215 sity
KALASHNIKOV USA E tcao@kalashnikov-u yew. kalashns

shnikOoveusa_Cor
Ye
woe

[eldadoz1@gmail.com:Eldad Oz [mailto :From
Wednesday, November 11, 2015 11:28 AM :Sent

<evrold@commandarms.com> Evrold Henry :To
tcao@kalashnikov-usa.com ;<tom@commandarms.com> Tom K. McCrossin :Cc
Re: CAA - Dan Alexander - Final payment :Subject
Ask them directly and put me in cc
Eldad Oz

:wrote <evrold@commandarms.com> On 11 Nov 2015, at 6:26 PM, Evrold Henry

 

,Eldad
We paid Dan Alexander a total of S60k for KUSA. We also paid $5k out of $10K for the booth design.
.Please clarify what we owe them for. | am not sure what this is for

,Kind Regards
<image001.png>

(Bs<image005.png>Mea

[mailto:eldadozi1@gmail.com] Eldad Oz :From
Wednesday, November 11, 2015 6:05 AM :Sent
Tom K. McCrossin; Evrold Henry :To

Fwd: CAA - Dan Alexander - Final payment :Subject

 

We need to pay Dan Alexander the last payment of the original agreement. it's 15k. Can we
?pay in 2-3 payments. First payment this week

wonnnnenn= Forwarded message ----------
<office@daitd.com> office Dan Alexander :From
Date: Tue, Oct 27, 2015 at 9:21 PM

Subject: CAA - Dan Alexander - Final payment
eldadoz1@gmail.com :To

<einat@daitd.com> Cc: Einat Lerer

»Hi Eldad

:Following to your conversation with Einat, please see below the balance

Co according to the primary & The sum to be paid by CAA to Dan Alexander .1
agreement — 303,850 vat included

The sum that was excepted — 189,726 vat included .2

The remaining sum to be paid — 114,124 vat included 3

Settlement sum — 15,000$ (3.75) — 56,250 vat included .4

5
Co — 57,874 vat included & Total sum to be paid to Dan Alexander .5
If you should have any questions I will be happy to assist

Regards

Ayuli

<image007 jpg>
To:

Dan Alexander &Co.

RWC Group / ME Technology

Invoice no. 1395

Tel Aviv + Paris + Belgrade

 

Performa invoice — Last payment CAA branding

 

Last payment — CAA branding.

Amount for payment: 49,465 ISL (currency exchange rate 18/11 — 3.904)

Total: 12,6705

Please transfer the amount to the following bank details,

 

 

 

 

 

 

 

 

 

Swift Cod poalilit
IBAN IL79-0127-8100-0000-0347-777
Bank name Hapoalim
Bank Address Montifiory 39 Tel Aviv Israel
Account Name Dan Alexander & Co LTD
Sincerely yours,
Ayuli Spiegel,
Dan Alexander & Co
PARIS TEL AVIV BELGRADE
5 Rue de l'Universite POB 10181 Milentija Popovica SV
Paris 75007 Tel Aviv 61101 New Belgrade, Serbia 11070

Tel +33 6 32 50 39 60

Tel +972 3 6448818

Tel +381 11 6749 142

18/11/15

office@daitd.com

WW
